Citation Nr: 1447304	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-30 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from March 1961 to January 1965.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned via videoconference from the RO in October 2012.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO consideration of that evidence in the first instance.  


FINDINGS OF FACT

1.  The Veteran served with the 551st Strategic Missile Squadron, Atlas F Underground Launch Crew, as a result of which he was exposed to loud noises.

2.  The Veteran's bilateral hearing loss is related to in-service acoustic trauma.

3.  The Veteran's tinnitus is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his current bilateral hearing loss and tinnitus are the result of acoustic trauma he sustained in service as a member of the Atlas 'F' missile launch crew.  In written statements and in October 2012 testimony before the Board, the Veteran described being exposed for long periods of time to high volumes of noise associated with two diesel engines which powered the large amount of equipment in the missile silo.  During shifts that lasted from 48 to 72 hours, the Veteran did not use hearing protection apart from standard ear plugs.

The Veteran denies a significant history of post-service occupational or recreational noise exposure.  He worked for over 30 years in the areas of accounting and administration, during which time he was not exposed to noise.

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant case, there is medical evidence demonstrating that the Veteran has been diagnosed with tinnitus and bilateral sensorineural hearing loss that meets VA's criteria for consideration as a disability.   See, e.g., November 2011 VA audiological examination, and private audiometric records dated in August 2002, May 2007, and June 2012; see also 38 C.F.R. § 3.385.  As such, the first Hickson element is satisfied with respect to both claims.

Turning to the second element, the Veteran has offered competent and credible testimony regarding exposure to noise in service.  An August 1962 report of Hearing Conservation Data corroborates this exposure, noting that for the past 6 to 11 months, the Veteran had been exposed to noise while working in a missile factory on a 24-hour basis.  The Veteran has also offered competent and credible testimony regarding the onset of tinnitus during his period of active service.  His service treatment records (which the Board notes are of record, despite Regional Office indications to the contrary) demonstrate that in August 1962 he complained of experiencing tinnitus following exposure to noise.  See August 1962 report of Hearing Conservation Data.  The corroborated noise exposure and in-service report of tinnitus establish that the Veteran sustained acoustic trauma in service.  Thus, the second element is also satisfied with respect to both claims.

What remains to be established is whether the Veteran's current bilateral hearing loss and tinnitus are related to the acoustic trauma sustained during his period of military service.  The record contains both favorable and unfavorable evidence in this regard.  The relevance and probative value of this evidence will be discussed in turn.

On VA examination in November 2011, the examiner determined that because the Veteran did not report experiencing either hearing loss or tinnitus for more than 35 years after his separation from service, it was less likely than not that his current bilateral hearing loss and tinnitus were related to in-service noise exposure.  In rendering this opinion, the examiner disregarded statements from the Veteran, his friends, and family members indicating that his tinnitus had been present since service, and that he had experienced difficulty hearing long before he was initially diagnosed with hearing loss in 2002.  The failure to consider this evidence considerably lessens the probative value of this opinion.

In contrast, June 2012 records from a private audiologist show that the Veteran's hearing loss was felt to be consistent with his military noise exposure.  In determining that his hearing loss was consistent with his military noise exposure, the private audiologist specifically considered the Veteran's statements regarding his history of noise exposure, and the longstanding nature of both the hearing loss and tinnitus.  As the private audiologist considered this evidence, this opinion has more probative weight than the VA opinion.  


As the opinion from the private audiologist relating the Veteran's bilateral hearing loss to in-service noise exposure carries more probative weight than the VA opinion concluding that it was less likely than not that the in-service noise exposure caused the current hearing loss, the Board concludes that the third Hickson element is met with respect to the claim for service connection for bilateral hearing loss.  Additionally, as the Veteran is competent to testify that he has experienced ringing in his ears since service, and his service treatment records corroborate the incurrence of tinnitus in service, the Board also concludes that the third Hickson element is met with respect to the claim for service connection for tinnitus.  See Davidson v. Shinseki, 581 F .3d 1313, 1316 (Fed. Cir. 2009).

Because each of the three Hickson elements is met with respect to both claims, service connection for bilateral hearing loss and tinnitus is warranted.

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran with respect to these claims have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


